Case 1:20-cr-00176-LAK Document 59

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ue SSS RG Te ee SOE ee Ee eee xX
United States of America,
VS.
Michael Hawkins (02),
Defendant.
OU URIGSGE Tate 7 GINS — REL EWE Qo es ees eros x

TO THE UNITED STATES MARSHAL
SOUTHERN DISTRICT OF NEW YORK:

Filed 03/04/21 Page 1of1

20 CR 176-02 (LAK)

The Court having today sentenced this defendant to timer served,
ITIS HEREBY ORDERED that, provided there are no outstanding detainers against the
defendant Michael Hawkins, this defendant is discharged from the custody of the United States

Marshal immediately and in accordance with any special conditions as directed by the Court.

DATED: 3/4/202]

 

 
